Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/06/2022 has been entered. Claims 16-21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection, specification objection, 112(a) rejection and 112(b) rejection previously set forth in the Non-Final Action mailed 02/08/2022.
Claim Objections
Claim 29 is objected to because of the following informalities:  “a computer processor” should read “the computer processor” in Lines 9, 34, and 36.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert (US 20050271996) further in view of Andreiko (US 6015289) and Abels (US 20090169841).
Regarding Claim 16, Sporbert, in the same field of endeavor, teaches a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]) and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert is silent regarding  designing, using a computer processor, a plurality of custom lingual brackets which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: a mounting portion; a treatment portion attached to the mounting portion; and a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion, fabricating the custom lingual brackets, bonding the custom lingual brackets to the patients teeth and inserting at least one archwire into the custom lingual brackets to align and level teeth.
Andreiko, in the same field of endeavor, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, in the same field of endeavor, disclose a bracket comprising: a mounting portion 12; a treatment portion 16 attached to the mounting portion (Figure 1; via 12); and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being disposed transverse to an exterior surface of the mounting portion (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
Regarding Claim 26, Sporbert discloses a method of orthodontic treatment using orthodontic brackets (abstract): providing the orthodontic brackets (Paragraph [0115]). Sporbert does not disclose the bracket comprises: a mounting portion comprising a mounting surface and a plurality of recesses, wherein each of the plurality of recesses has a square shape, is formed beneath the mounting surface and disposed at an undercut angle with respect to the mounting surface, such that each of the plurality of recesses joins the mounting surface at an angle less than perpendicular, and has an inner surface and an outer surface, the inner surface having a greater area than the outer surface; and a treatment portion comprising at least one wire-mounting element; wherein the mounting portion and the treatment portion are formed integrally in one part; attaching, using a bonding material, the orthodontic brackets to one or more teeth of a patient, wherein the bonding material is received within the plurality of recesses; and either: inserting at least one archwire into the at least one wire-mounting element of the treatment portion; or attaching a clear alignment tray to the treatment portion.
Andreiko discloses an orthodontic bracket (Figure 8I)  which is attached, using a bonding material (Column 60, Lines 35-45), the orthodontic brackets to one or more teeth of a patient (Figure 8H), wherein the bonding material is received within the plurality of recesses (Column 60, Lines 35-45 discloses that the bracket is custom to the surface of the tooth therefore recesses are present); inserting at least one archwire (see Figure 8H) into the at least one wire-mounting element of the treatment portion. (see Figure 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket with recesses and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
Abels discloses the bracket comprises: a mounting portion 12 comprising a mounting surface (labeled below) and a plurality of recesses 24, wherein each of the plurality of recesses has a square shape (see Figure 1), is formed beneath the mounting surface (labeled below) and disposed at an undercut angle (see circled portion below) with respect to the mounting surface, such that each of the plurality of recesses joins the mounting surface at an angle less than perpendicular (see circled portion below), and has an inner surface (labeled below) and an outer surface (labeled below), the inner surface having a greater area than the outer surface; and a treatment portion 16 comprising at least one wire-mounting element 20; wherein the mounting portion 12 and the treatment portion 16 are formed integrally in one part (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abels in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.

    PNG
    media_image1.png
    331
    510
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale

Regarding Claim 20, Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert does not disclose an archwire is formed using an additive manufacturing process.
Andreiko, discloses, an archwire is formed using an additive manufacturing process (Column 65 line 35 - 67; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Andreiko’s archwire made by additive manufacturing in order to function optimally with the brackets to move teeth to the desired location (Column 1, Lines 35-45).
In regards to Claim 21,  Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert discloses custom lingual brackets. However, Sporbert does not disclose the brackets are formed in one piece using an additive manufacturing process.
Andreiko, discloses the brackets are formed in one piece using an additive manufacturing process (Column 64 line 60 – column 65, line 6; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Andreiko’s bracket formed by additive manufacturing, in order to create a bracket with a bonding surface with grooves, protrusions, pockets, etc. to assist in forming a strong adhesive bond to the tooth (Column 6, Lines 5-20).
Regarding Claims 22 and 23, Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert does not disclose a mounting surface for attachment to one of the patient's teeth; and bonding elements for receiving a bonding material; and the bonding elements are formed as protrusions above the mounting surface and recesses beneath the mounting surface.
Andreiko discloses receiving a bonding material (Column 30, Lines 53-45). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s bonding material in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied to the bracket. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
Abels discloses a mounting surface (labeled below) for attachment to one of the patient's teeth; and bonding elements 22 and the bonding elements are formed as protrusions 32a above the mounting surface and recesses 24 beneath the mounting surface. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abels in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.

    PNG
    media_image2.png
    330
    500
    media_image2.png
    Greyscale

Regarding Claim 24 and 27, Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert does not disclose the mounting surface comprises a plurality of grooves, the method comprising using the plurality of grooves to spread the bonding material through the plurality of recesses.
Abels discloses the mounting surface (labeled above) comprises a plurality of grooves (formed where 24 meets 32a). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Abels in order to have a surface capable of bonding to the tooth to aid in movement of the teeth.
Andreiko discloses the method comprising using the plurality of grooves to spread the bonding material through the plurality of recesses (Column 30, Lines 53-45 discloses the bonding material spreads through the space between the bracket base and the tooth, therefore spreading through recesses via the grooves). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s bonding material in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied to the bracket. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]).
	Regarding Claim 25, Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert does not disclose the mounting surface is formed to have a convex angle for mounting on a lingual side of one of the patient's teeth.
Andreiko discloses the mounting surface (where the bracket meets the tooth in Figure 8G) of the bracket is formed to have a convex angle for mounting on a lingual side of one of the patient's teeth (Figure 8G and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of treatment as disclosed by Sporbert  with the orthodontic bracket of Andreiko in order to have a stronger connection to the tooth to aid in the movement of the teeth.
Regarding Claim 36, Sporbert, discloses a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]) and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert is silent regarding  designing, using a computer processor, a plurality of custom lingual brackets which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: a mounting portion; a treatment portion attached to the mounting portion; and a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion, fabricating the custom lingual brackets, bonding the custom lingual brackets to the patients teeth and inserting at least one archwire into the custom lingual brackets to align and level teeth.
Andreiko, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, discloses a bracket comprising: a mounting portion 12; a treatment portion 16 attached to the mounting portion (Figure 1; via 12); and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being disposed transverse to an exterior surface of the mounting portion (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sporbert in view of Andreiko and Abels, further in view of Chishti (US 5975893).
Regarding Claims 17, Sporbert does not disclose the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth.
Chishti, in the same field of endeavor discloses  the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth (Figure 2; Column 9, Lines 15-42). It would have been obvious of one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Chishti’s alignment trays inserted after the removal of the archwire in order to bring the patient’s teeth to the position and orientation as desired (Abstract).
Claims 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert, further in view of Andreiko Abels, and Strauss (EP 0658335).
Regarding Claims 18, Sporbert/Andreiko/Abels discloses the device as previously described above, but fails to show the archwire is a round, superelastic archwire.
Strauss teaches an archwire that is a round (shown in Figure 4, 15), superelastic archwire (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Strauss’s superelastic wire in order to keep symmetry of the archwire in order for the dental arch of the treated jaw to remain symmetric, as taught by Strauss (Column 1, Lines 45-55).
In regards to Claims 19, Sporbert/Andreiko/Abels discloses the device as previously described above, but fails to show the archwire is formed from shape-memory alloy material. Strauss discloses, the archwire is formed from shape-memory alloy material. (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko/Abel’s method of orthodontic treatment with Strauss’s archwire composed of a shape-memory allow material in order to keep tension with the brackets as the teeth move so that the arch symmetry can remain intact and adding flexibility of using a shaped-memory ally material.
Regarding Claim 28, Sporbert/Andreiko/Abels discloses the device as previously described above, but fails to show the at least one wire-mounting element comprises a slot with a curved base 
Strauss discloses the at least one wire-mounting element comprises a slot with a curved base (Figure 15). , it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko’s method of orthodontic treatment with Strauss’s curved wire-mounting element in order to allow the archwire to rotate as the alignment of the teeth changes.
Claims 29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sporbert in further in view of Andreiko, Abels, and Strauss.
Regarding Claim 29, Sporbert discloses a method of orthodontic treatment (abstract), comprising: scanning a patient's teeth (Paragraph [0032]) with a 3D scanning machine (Figure 1; Paragraph [0108]) to create a computer model (abstract) of a patient's current dentition (abstract); using a computer processor (Paragraph [0017]) to model an ideal occlusion (Abstract; Paragraph [0200]) from the current dentition; determining an initial alignment stage of the current dentition (Paragraph [0115]) and performing a computer simulation to virtually move the patient's teeth from the initial alignment stage to the ideal occlusion in incremental steps (Figure 2; Paragraph [0141]), and re-scanning the patient's teeth to create an aligned-crude model (Paragraph [0117]);  performing a computer simulation to create incremental alignment steps for moving the patient's teeth from the aligned-crude model to the ideal occlusion model (Figure 2; Paragraph [0141]) and designing, using a computer processor, one or more clear alignment tray (Paragraph [0130]) for each incremental alignment step; and fabricating the one or more clear alignment tray, wherein the clear alignment trays are configured for orthodontic treatment (figure 2; 304 and 34;  [0239]-[0244]).
Sporbert does not disclose wherein a first set of the plurality of custom lingual brackets comprise: a through-hole located between the mounting portion and the treatment portion, the through-hole being disposed transverse to an exterior surface of the mounting portion and a second set of the plurality of custom lingual brackets has at least one custom lingual bracket, which comprises: a mounting portion and a treatment portion formed integrally in one part; the treatment portion comprising at least one a first tube-shaped wire- mounting element and a second tube-shaped wire-mounting element, which is disposed at an angle relative to the first tube-shaped wire-mounting element; and the mounting portion comprising a mounting surface for attachment to a tooth and at least one bonding element configured to receive a bonding material, wherein the at least one bonding element is disposed at an undercut angle-6-Serial No. 16/481,299 with respect to the mounting surface; fabricating each of the plurality of custom lingual brackets such that the mounting portion and the treatment portion are formed integrally in one part; bonding each of the plurality of custom lingual brackets to the patient's teeth; inserting at least one archwire into the through-hole of each of the first set of the plurality of custom lingual brackets and through the first or second tube-shaped wire- mounting element of each of the second set of the plurality of custom lingual brackets to align and level the patient's teeth;
Andreiko, discloses designing, using a computer processor (column 14, lines 40-49), a plurality of custom lingual brackets (Figure 8H; abstract) which are configured to arrange the patient's teeth in the ideal occlusion, wherein at least one or more or all of the custom lingual brackets comprise: fabricating the custom lingual brackets (abstract) such that the mounting portion and the treatment portion are formed integrally as one (Figure 8G), bonding the custom lingual brackets to the patients teeth (Figures 8G and 8H; Column 60) and inserting at least one archwire into the custom lingual brackets to align and level teeth (Figure 8I and 8H). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sporbert’s method of orthodontic treatment by including  Andreiko’s custom bracket and archwire steps in order to aid in the movement of teeth, including straightening, leveling, rotating and arch forming via the stress applied by the archwire. Furthermore, Sporbert discloses the custom brackets that are designed are utilizing the invention of Andreiko (Paragraph [0115]). 
Abels, discloses a bracket comprising: a mounting portion 12, comprising a mounting surface 22 and a plurality of recesses 24, the mounting surface comprising a plurality of grooves (formed where 24 meets 32a) for spreading the bonding material through the plurality of recesses, a treatment portion 16 attached to the mounting portion (Figure 1; via 12); and a through-hole 20 located between the mounting portion and the treatment portion 16, the through-hole being disposed transverse to an exterior surface of the mounting portion (figure 1) and the mounting portion 12comprising a mounting surface (labeled above) for attachment to a tooth and at least one bonding element 22 configured to receive a bonding material, wherein the at least one bonding element is disposed at an undercut angle-6-Serial No. 16/481,299 (formed by 24 and 32a) with respect to the mounting surface (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the custom lingual bracket of Sporbert/Andreiko with the mounting and treatment portions of Abels in order to generate for so the teeth move into the proper locations.
	Strauss, discloses the treatment portion comprising at least one a first tube-shaped wire- mounting element 29 and a second tube-shaped wire-mounting element (Labeled below), which is disposed at an angle relative to the first tube-shaped wire-mounting element (Figure 17); and through the first tube-shaped wire- mounting element of each of the second set of the plurality of brackets to align and level the patient's teeth (Column 6, Lines 44-54). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s orthodontic method with Strauss’s bracket in order to facilitate movement of the teeth in a desired direction (Column 6, Lines 50-55).
Regarding Claim 31, Sporbert discloses the device as previously described above, but fails to show the archwire is a round, superelastic archwire.
Strauss teaches an archwire that is a round (shown in Figure 4, 15), superelastic archwire (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Strauss’s superelastic wire in order to keep symmetry of the archwire in order for the dental arch of the treated jaw to remain symmetric, as taught by Strauss (Column 1, Lines 45-55).
In regards to Claim 32, Sporbert/Andreiko discloses the device as previously described above, but fails to show the archwire is formed from shape-memory alloy material. Strauss discloses, the archwire is formed from shape-memory alloy material. (Column 1, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert/Andreiko’s method of orthodontic treatment with Strauss’s archwire composed of a shape-memory allow material in order to keep tension with the brackets as the teeth move so that the arch symmetry can remain intact and adding flexibility of using a shaped-memory ally material.
Regarding Claims 33, Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert does not disclose an archwire is formed using an additive manufacturing process.
Andreiko, discloses, an archwire is formed using an additive manufacturing process (Column 65 line 35 - 67; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Andreiko’s archwire made by additive manufacturing in order to function optimally with the brackets to move teeth to the desired location (Column 1, Lines 35-45).
In regards to Claims 34,  Sporbert/Andreiko/Abels disclose the method substantially as claimed. Sporbert discloses custom lingual brackets. However, Sporbert does not disclose the brackets are formed in one piece using an additive manufacturing process.
Andreiko, discloses the brackets are formed in one piece using an additive manufacturing process (Column 64 line 60 – column 65, line 6; additive manufacturing as defined by GE is data computer-aided-design to direct hardware to deposit material). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sporbert’s method of orthodontic treatment with Andreiko’s bracket formed by additive manufacturing, in order to create a bracket with a bonding surface with grooves, protrusions, pockets, etc. to assist in forming a strong adhesive bond to the tooth (Column 6, Lines 5-20).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sporbert in view of Andreiko, Abels, and Strauss, further in view of Chishti (US 5975893).
Regarding Claim 30, Sporbert does not disclose the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth.
Chishti, in the same field of endeavor discloses  the archwire is removed after delivery of the clear alignment trays and a first alignment tray is inserted in the patient's mouth (Figure 2; Column 9, Lines 15-42). It would have been obvious of one of ordinary skill in the art to have modified Sporbert’s method of orthodontic treatment with Chishti’s alignment trays inserted after the removal of the archwire in order to bring the patient’s teeth to the position and orientation as desired (Abstract).
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that Sporbert does not disclose, “performing a computer simulation to virtually move the patient’s teeth from the initial alignment step to the ideal occlusion in incremental steps” as claimed in Claim 1. Sporbert discloses in paragraphs [0140-0141] the simulated changes in anatomical position or shape of craniofacial structures, in which by doing so to move the jaw bones, shows the change in position of the teeth as well as the incremental steps that follow, furthermore, Sporbert discloses the aligning steps in an incremental fashion in paragraphs [0233-0235] to depict the virtual model of the patient’s teeth. Moreover, Sporbert incorporates by reference in paragraph [0146] references US 6,227,850 and US 5,975,893 which further details the incremental steps as seen in Figure 2 of Sporbert. 
In regards to applicant’s arguments that “the methods disclosed herein utilize the attachment of lingual metallic brackets in combination with computer generated incremental movement” the disclosure of Andreiko by Sporbert (Paragraph [0115]) further discloses custom lingual brackets that are created based on the alignment of the teeth. Furthermore, Sporbert in figure 2, shows custom appliances (304) which are based on the treatment planning 300.
In this instant case, Sporbert provides the method in which the incremental steps of moving a patient’s teeth. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772